Citation Nr: 0033040	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from 1980 to 1983.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied an increased evaluation in excess of 70 
percent and denied entitlement to individual unemployability.  
The Board notes at the time her appeal began, the veteran was 
assigned a 30 percent evaluation but this was increased to 70 
percent in 1997 and made effective from 1994.  The veteran 
and her representative appeared before a Member of the Board 
via a videoconference hearing in September 2000.

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claim for 
an increased evaluation for her schizophrenia to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Effective from August 18, 1994, the veteran's 
schizophrenia with depression was manifested by anxiety, 
depression, panic, paranoid ideas, limited concentration and 
memory, auditory hallucinations, delusions, depression, 
difficulty sleeping, suicidal thoughts, and Global Assessment 
of Functioning (GAF) scores ranging from 31 to 55, and the 
inability to obtain or retain employment.

2.  The veteran's claim for a total rating based on 
individual unemployability is moot.


CONCLUSIONS OF LAW

1.  Effective August 18, 1994, the criteria for a total 
schedular evaluation for schizophrenia with depression have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§§ 3.400, 4.132, Diagnostic Code 9203 (1996); 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9203 (2000).

2.  The veteran's claim for a total rating based on 
individual unemployability is dismissed.  38 U.S.C.A 
§ 1114(j) (West 1991); 38 C.F.R. §§ 3.340, 4.16 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to a higher 
evaluation for her service-connected schizophrenia and that 
she is entitled to a total rating based on individual 
unemployability as she is unable to work due to her service-
connected disability.  The veteran has not alleged that any 
records of probative value pertaining to her schizophrenic 
disability may be obtained, which have not already been 
requested by the VA or associated with her claims folder.  
The Board accordingly finds that the duty to assist, as 
mandated by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7), has been satisfied.

I.  Increased evaluation

A.  Background

Service medical records reflect that the veteran was 
hospitalized in December 1982 with history of depressive 
symptoms, auditory hallucinations, visual illusions, suicidal 
and homicidal thoughts, and paranoid ideations.  The 
diagnosis was major depression, single episode, with 
psychotic features.  A Medical Board found her unfit for duty 
and she was discharged in February 1983.  The RO, in a March 
1983 rating decision, granted service connection for major 
depression and assigned a 10 percent disability evaluation 
under Diagnostic Code 9405.  In a May 1985 rating decision 
following receipt of a November 1984 VA Medical Center (VAMC) 
discharge summary showing diagnosis of schizophrenia with 
depressive and paranoid features, the RO recharacterized the 
veteran's disorder as schizophrenia with depressive and 
paranoid features and increased the veteran's evaluation to 
30 percent under Diagnostic Code 9203.  The veteran's 30 
percent evaluation has been continued although she has been 
awarded temporary total evaluations under 38 C.F.R. § 4.29 on 
several occasions following periods of hospitalization.  

In her August 1994 statement, the veteran reported that she 
was advised by her physician to request an increased 
evaluation due her inability to work and that she experienced 
difficulty sleeping and hallucinations, she preferred to keep 
to herself, and did not trust people.

VA medical records from July to September 1994 indicate that 
the veteran was released from prison after approximately 2 
years.  The VA physician described the veteran as paranoid 
and fearful, jumping at shadows, cannot get on an elevator 
with other people, uncomfortable being around other people, 
and reported she showed anxiety and panic, and was tearful.

A November 1994 VAMC discharge summary revealed that the 
veteran was hospitalized in October 1994 complaining of 
hearing voices, depression, paranoia, seclusive, unable to 
sleep, and unable to cope with the outside world.  On 
evaluation, she was depressed, seclusive and withdrawn.  She 
admitted auditory hallucinations, persecutory delusions, and 
paranoid ideation.  Her mood was depressed, affect was 
somewhat inappropriate, and her judgment and insight were 
impaired.  Recent and remote memory were fair as was her 
registration of recall.  The diagnoses included 
schizophrenia, schizoaffective, depressive and paranoid 
features.  Her prognosis was guarded and it was noted that 
she was temporarily unemployable.

A January 1995 Social Security Administration Disability 
Determination revealed that the veteran was award Social 
Security Disability in January 1995 due to paranoid 
schizophrenia and other functional psychotic disorders and 
that she was determined to be incapable of employment on the 
basis of the November 1994 VA hospitalization report.   

At an August 1997 VA examination, the veteran reported that 
she was only comfortable in her own home, that she was not 
comfortable around others as they laugh and talk about her, 
she experienced difficulty sleeping and had nightmares, 
cannot handle stress, and had mixed feelings of anxiety, 
tension, and depression.  On evaluation, the examiner 
observed that she was very depressed and anxious, tearful, 
had difficulty handling stress, displayed a fairly severe 
anxiety response pattern associated with depression, and 
displayed a fairly severe paranoid thought pattern.  The 
examiner stated that she had been unemployed since 1991, she 
was isolated as she could not be around other people, was 
agoraphobic and could only leave home for brief periods, 
extremely paranoid, experienced auditory and visual 
hallucinations, could not stand loud noises, and was 
extremely nervous, tense, and emotionally labile.  The 
examiner opined that she was unable to work.  The diagnosis 
was schizophrenia, residual type.  Her GAF score was 40.

A July 1998 VAMC discharge summary revealed that the veteran 
was hospitalized from April to July 1998 as she was very 
suicidal and had auditory hallucinations.  She was initially 
described as regressed, uncommunicative, and catatoniclike.  
However, as a result of medication, she improved.  The 
diagnosis at discharge was schizoaffective disorder, 
depressed type.  GAF at admission was 31, and GAF over past 
year was 55.

At a March 1999 VA examination, the veteran was described as 
guarded with very little eye contact and very restless.  Her 
mood was labile, she was preoccupied and not trusting of 
anyone, even family, which was why she lived alone and did 
not go anywhere.  The examiner noted that she was loud, spoke 
in a very anxious manner, and was wringing her hands.  She 
was delusional and stated that her telephone was bugged.  She 
stated she was very uncomfortable with people.  She denied 
suicidal or homicidal ideations, but reported suicidal 
attempts in the past with psychiatric hospitalizations.  Her 
concentration and memory were somewhat limited.  The 
diagnosis was schizophrenia, paranoid type and her GAF was 
50.

A September 1999 VAMC discharge summary revealed that the 
veteran was hospitalized complaining of feelings of 
depression, nervousness, hearing voices, and paranoid 
thoughts and feelings.  On evaluation, her affect was blunted 
and she as aloof, suspicious, and expressed suicidal 
ideations.  Her insight and judgment were impaired.  During 
course of hospitalization, her condition stabilized and she 
was discharged.  It was opined that while she was competent, 
she had severe impairment in her social and industrial 
adaptability, and her prognosis was guarded.  The diagnosis 
was schizophrenia, paranoid type and her GAF was 49.  

At her September 2000 hearing, the veteran reported that she 
stayed in bed or at home all day, she did not see anyone, 
that she heard voices and spoke with Jesus, she was 
frightened around people as she felt they were out to get 
her, and that her phone was bugged.  She stated that if she 
had to go shopping, she went in the middle of the night, but 
that she was able to do most shopping from home.  She 
reported that she did not sleep well unless she took 
medication.  According to the veteran, she last worked in 
1991, she was in prison in a mental health ward for 
approximately 2 years, and she was afraid to try to find 
employment after prison.

B.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

On and before November 6, 1996, the rating schedule for 
psychotic disorders directed that a 30 percent disability 
evaluation was warranted for schizophrenia when there was 
definite impairment of social and industrial adaptability.  A 
50 percent disability evaluation was warranted for a 
schizophrenic disorder when there was considerable impairment 
of social and industrial adaptability.  A 70 percent 
evaluation required lesser symptomatology than that of 100 
percent, such as to produce severe impairment of social and 
industrial adaptability.  A 100 percent evaluation is 
warranted for active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).    

On November 7, 1996, the Schedule For Rating Disabilities 
applicable to psychiatric disabilities was revised.  Under 
the revised rating schedule, a 30 percent disability 
evaluation is warranted for schizophrenia which is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functionally satisfactorily, with routine behavior, self-
care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent disability evaluation is warranted for 
schizophrenia which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (2000).  

The Court has clarified that where the law or regulation 
changes after a claim has been filed or reopened but before 
the judicial appeal process has been concluded, the version 
most favorable to appellant should apply.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Karnas v Derwinski, 1 Vet. 
App. 308 (1991).  Under the facts of this case, and the 
holding entered below, neither of the criteria is more 
favorable to the claim.

The veteran filed a claim of entitlement to an increased 
rating for her service-connected schizophrenia in August 
1994.  Accordingly, the Board will consider both the old and 
revised criteria in evaluation the claim for the time period 
for which the provisions apply.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 21-30 is 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home, or friends).  A GAF score of 31-40 is described as 
some impairment in reality testing or communication (e.g., 
speech is illogical at times, obscure or irrelevant) or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, is unable to work).  A GAF score of 
41-50 is defined in the DSM IV as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 55-60 indicates moderate 
difficulty 
in social, occupational, or school functioning.  Although the 
GAF score does not neatly fit into the rating criteria, the 
Board is under an obligation to review all the evidence of 
record.  The fact that evidence is not neat does not absolve 
the Board of this duty.  The Court, in Carpenter v. Brown, 8 
Vet. App. 240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Upon review of the evidence, the Board notes that in VA 
hospitalizations and examinations since 1994, the veteran's 
GAF scores ranged from 31-55 and hospitalization and 
examination reports revealed that the veteran experienced 
nervousness, depression, paranoid ideations, visual and 
auditory hallucinations, delusions, difficulty sleeping, 
social isolation, and occasional suicidal thoughts.  .  
Subsequently, in various statements since 1994 to include her 
September 2000 hearing testimony, the veteran has reported 
that she stayed home all day, took medication to help her 
sleep, was fearful of other people as she felt they laughed 
at her and were out to get her, experienced visual and 
auditory hallucinations, and that she could not work.  
Furthermore, SSA, in January 1995, awarded disability 
benefits for paranoid schizophrenia and determined that the 
veteran was unable to work based on a November 1994 VA 
hospital report.  Additionally, VA psychiatrists, in both 
hospital reports and on VA examination, have stated that the 
veteran's social and industrial adaptability were severely 
impaired, that she was unable to work due to her 
schizophrenia, and that her prognosis was guarded.    

The Board notes that the Court has found that when one of the 
criteria for a total schedular evaluation for Diagnostic Code 
9400 has been met, the veteran is entitled to a total 
schedular evaluation.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  See also, VA OPGCPREC 11-97 (1997).   The Board 
concludes that the evidence supports a finding that the 
veteran's schizophrenia warrants a total schedular 
evaluation, under both the old and revised criteria.

C.  Effective date

The Board notes that the law and regulations governing 
effective date state that the effective date of an award of 
increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400 (2000).  

In this case, the veteran's claim of entitlement to an 
increased rating for her service-connected schizophrenia was 
received by the RO on August 5, 1994.  The medical evidence 
of record shows that at an August 18, 1994 medical notation, 
the veteran's VA physician indicated that she experienced 
difficulty being around people, was fearful and paranoid, 
and showed anxiety and panic.  As the evidence indicates 
that she was hospitalized shortly thereafter, the Board, 
resolved doubt in the veteran's favor, finds that the 
criteria for total schedular evaluation were met effective 
August 18, 1994.   

II.  Individual unemployability

The Board notes that the veteran also filed a claim for a 
total rating based on individual unemployability.  As noted 
above, the Board has granted a total schedular evaluation for 
the veteran's schizophrenia with depression. 

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities prescribes a 
100 percent evaluation or, with less disability, where the 
requirements 
of § 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).    

Moreover, the Court recently held that a total rating based 
on individual unemployability is a lesser benefit than a 
schedular 100 percent rating.  Colayong v. West, 12 Vet. App. 
524 (1999).  According, the Board concludes that the 
veteran's claim for a total rating based on individual 
unemployability is moot.
 

	(CONTINUED ON NEXT PAGE)




ORDER

A total schedular evaluation for schizophrenia with 
depression is granted effective August 18, 1994, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  The veteran's claim for a total rating 
based on individual unemployability is dismissed.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

